Title: Jean Baptiste Say to Thomas Jefferson, 15 June 1814
From: Say, Jean Baptiste
To: Jefferson, Thomas


          
            Monsieur  Paris 15 Juin 1814.
            J’ai eu le bonheur de recevoir il y a dix ans la lettre que vous me fites l’honneur de m’adresser le 1er fevrier 1804, en m’accusant reception d’un exemplaire de la premiere édition de mon Traité d’Economie politique. Les vues que cette lettre renferme Sur la population et Sur la question de Savoir Si les Etats-unis doivent desirer que les manufactures Se multiplient chez eux avant que leur agriculture Se Soit étendue davantage, ces vues, dis-je, me Semblent d’un haut interet, et dans le tems, j’en
				tirai parti pour mon instruction Sans avoir les moyens de vous en remercier.
            Depuis ce moment un excellent commentaire français Sur l’Esprit des lois de Montesquieu, parfaitement traduit dans votre pays, et imprimé en amérique, ayant parlé avantageusement de mon Ouvrage, m’a donné une nouvelle preuve que je pouvais esperer d’obtenir quelque estime dans votre hemisphère.
            Je me Suis envelopé dix ans dans l’obscurité pour laisser passer les tristes momens d’une tirannie Sauvage qui a fait retrograder la France de plusieurs Siecles; mais comme ma fortune n’etait pas suffisante pour faire Subsister Sans un travail lucratif, une famille assez nombreuse, j’ai etabli à 50 lieues de Paris une manufacture pour filer du coton, manufacture qui a prosperé jusqu’au moment où des droits excessifs imposés par le gouvernement et un appauvrissement général dans lequel est tombé la
				nation et qui Supprimait presque toute consommation, m’ont forcé de quitter mon entreprise.
            Les momens de loisir que me laissaient laissait une vie occupée, mais au fond d’une campagne, m’ont permis de recommencer, de refaire entièrement mon Traité d’Economie politique, et les derniers événemens politiques ont enfin fait tomber les obstacles qui S’opposaient à l’impression de cet ouvrage. Il vient de paraître et je l’ai mis Sous la Sauvegarde de l’empereur de Russie pour qu’on n’en arretât pas la circulation; car la liberté de la presse n’est que dans nos proclamations publiques. Dans la réalité elle n’existe pas, et il n’est permis
				d’ecrire que
				pour prouver que le gouvernement a raison, quoiqu’il fasse.
            Telle est l’histoire Succincte du livre dont je prends la liberté de vous adresser un exemplaire comme un hommage que je rends à vos vertus et à vos lumieres. Veuillez le recevoir, Monsieur, avec votre indulgence accoutumée. Si vous prenez la peine de le parcourir, je me flatte que vous trouverez qu’une meilleure methode, m’a permis d’asseoir l’Economie politique Sur des fondemens tellement Sûrs, qu’elle est desormais entrée dans le domaine des connaissances positives. Je ne pense pas qu’elle puisse offrir maintenant une Seule difficulté insoluble; et les conséquences qu’on en peut tirer pour le perfectionnement de l’art Social et pour le bonheur des hommes, me paraissent immenses.
            Mon fils, jeune homme de Vingt ans, envoyé aux Etats unis, comme Subrecargue, par une respectable maison de commerce de Nantes, a dû dans le courant du mois d’avril dernier faire le voyage par terre de Charlestown à New-York. Mr Warden, votre consul général en france, a eu la bonté de lui remettre une lettre d’introduction pour vous, Monsieur et s’il n’a pas été contrarié dans Ses projets, il aura été vous rendre Son hommage. Il est possible
				que le cours
				d’affaires où ce fils est engagé, l’entraine à former un etablissement de Commerce aux Etats-unis; et je vous avouerai que je Songe Serieusement à m’y fixer moi-même avec ma femme et quatre autres enfans plus jeunes. La Seule consideration qui m’arreterait Serait l’incertitude de pouvoir
				vivre en consacrant ma fortune qui n’est pas fort grande, à l’achat d’une terre que je ferais valoir.
            Dans cette position, éprouvant en outre le besoin de respirer l’air d’un pays libre, et n’ayant pas l’esperance que la France Soit bien administrée, je regarderais comme une faveur Signalée de votre part, que vous voulussiez bien me donner, ou me faire donner, une reponse aux questions Suivantes, pour éclairer ma conduite.
            Pourrait-on trouver, dans les cantons tels que ceux qui environnent Charlotteville en Virginie, une terre defrichée, ou du moins en partie, où il y eût deja des batimens Soit pour le logement Soit pour l’exploitation?
            Combien faudrait-il qu’elle contînt d’âcres pour que l’acquereur qui la ferait valoir, pût y vivre avec Sa famille composée de Sept à huit maîtres?
            Dans le canton designé et avec des batimens Suffisans pour pouvoir Se loger et faire valoir la terre dès en arrivant, combien coûterait l’acre de terre?
            
            Ces questions resolues me permettraient d’asseoir un jugement et de prendre un parti.
            Je designe le Canton de Charlotteville parce qu’il n’est ni assez près des ports pour que les terres y Soient fort chères, ni assez reculé pour qu’on y Soit exposé aux premieres rigueurs d’un etablissement nouveau. Sa latitude
				etant mitoyenne, n’expose ni aux froids cuisans des Etats du nord, ni aux chaleurs etouffantes de ceux du Sud. Je n’ai aucun autre motif de preference, ni aucune objection contre tout autre
				canton où
				Se rencontreraient les mêmes avantages. Toutes choses d’ailleurs égales, les cantons les plus habités, me conviendraient le mieux; car ce ne Sont pas les hommes que je fuis, mais les hommes de la
				vieille Europe qui Sont corrompus et vains. Au Surplus à l’age de 47 ans où je Suis parvenu, je Sais bien qu’en cherchant des hommes, je ne dois pas esperer de trouver des anges.
            C’est Sur ce projet que j’ose reclamer, Monsieur, de votre bienveuillance, de votre philantropie, des conseils qui puissent me guider; et Si votre Santé ou vos occupations ne vous permettaient pas de me donner les renseignemens que je demande, j’ose esperer que vous Seriez assez bon, pour me les faire adresser par quelqu’un qui eût votre confiance. Les plus detaillés Seront les plus acceptables; mais quels qu’ils Soient, et quels qu’en Soient les resultats, croyez, Monsieur, que j’en aurai une tres vive gratitude.
            Permettez-moi, Monsieur, de vous offrir en finissant l’hommage de la plus haute Vénération et de mon respectueux devouement.J. B. SayRue des fossés Saint-Jacques No 13a  Paris
          
          
         
          Editors’ Translation
          
            Sir Paris 15 June 1814.
            Ten years ago I was happy to receive  the letter you did me the honor of sending on 1 February 1804, which advised me that you had gotten a copy of the first edition of my Traité d’Economie Politique. The opinions contained in that letter about population and the question of whether it is desirable to multiply factories in the United States before agriculture is extended more widely, these opinions, I say, seem to me to be of the greatest interest, and at that time I took advantage of them for my instruction without having the
			 means of thanking you for them.
            Since then, an excellent French Commentary and Review of Montesquieu’s Spirit of Laws, perfectly translated in your country and printed in America, mentioned my work in a flattering manner and gave me a new proof that I might hope to obtain some recognition in your hemisphere.
            For ten years I enveloped myself in obscurity in order to allow the sad period of savage tyranny that has set France back several centuries to pass; but as my assets were insufficient to support a rather large family without paid employment, I established, fifty leagues from Paris, a cotton-spinning factory that prospered until the excessive taxes imposed by the government and the general impoverishment that befell the nation and ended almost all consumption
			 forced me to give up my enterprise.
            The moments of leisure left to me by a life that is busy, albeit in a remote, rural setting, allowed me to recommence and entirely rework my Traité d’Economie Politique, and the most recent political events finally eliminated the obstacles that prevented the printing of this book. It has just come out, and to keep its circulation from being stopped I have put it under the protection of the emperor of Russia, because freedom of the  press exists only in our public proclamations. In reality, it is not to be found, and writing is only allowed when it proves that
			 the government is right, whatever it may do.
            Such is the succinct story of the book, a copy of which I am taking the liberty of sending as an homage to your virtues and enlightenment. Please receive it, Sir, with your usual indulgence. If you take the trouble to skim it, I flatter myself that you will find that a better method has enabled me to establish political economy on foundations so sure that from now on it has entered the realm of positive knowledge. I now think that it does not leave a single insoluble difficulty, and that immense inferences may be drawn from it for the improvement of the social arts and the happiness of mankind.
            My son, a young man of twenty who has been sent to the United States as supercargo by a respectable commercial company in Nantes, had to travel by land from Charleston to New York during this past April. Mr. Warden, your consul general in France, was so kind as to give him a letter of introduction addressed to you, Sir, and if nothing has interfered with his plans, he will have paid you his respects. The affairs in which
			 my son is engaged may call for him to create a commercial establishment in the United States, and I must admit that I am thinking seriously of settling there myself with my wife and four youngest children. The only consideration that would prevent me would be my uncertainty that I
			 could support myself by dedicating my fortune, which is not large, to the purchase and cultivation of a tract of land.
            In this position and suffering, furthermore, from the need to breathe the air of a free country, while harboring no hope that France will become well administered, I would consider it a great favor on your part if you would give me or have somebody else provide me with answers to the following questions, in order to
			 help me decide my course of action.
            Could one find, in areas such as those around Charlottesville, Virginia, a piece of cleared or at least partially cleared land, where there are buildings either for living or for the cultivation of the land?
            How many acres of land must the buyer cultivate in order to support a family with seven or eight members?
            In the designated region,  what would be the cost per acre for a piece of land with enough buildings to live in and ready to farm upon arrival?
            Answers to these questions will allow me to form an opinion and make a decision.
            I mention the Charlottesville region because it is neither too close to the ports, where land is very expensive, nor so remote as to expose one to the hardship of developing a new establishment. Its latitude is
			 intermediate and does not expose one to either the extreme cold of the northern states or the stifling heat of the southern ones. I have no other reasons for my preference, nor any objections
			 against
			 any other region that would offer similar advantages. All things being equal, the most inhabited areas would suit me best, because I am running away not from men, but from the corrupt
			 and vain men of old Europe. Furthermore, at the age of forty-seven, I know quite well that in looking for men, I must not hope to find angels.
            It is about this project, Sir, that I dare request your kindness, your philanthropy, and any advice that might guide me; and if your health or occupations do not allow you to give me the requested information, I venture to hope that you would be so kind as to have somebody you trust send it to me. The more detailed it is, the better; but whatever it may be, and whatever the results may be, please believe, Sir, that I will be most grateful.
            Allow me, Sir, in closing, to offer you my regards, my highest veneration and my respectful devotion.J. B. SayRue des Fossés Saint Jacques Number 13in Paris
          
        